Citation Nr: 1203957	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO denied the benefits sought on appeal.  

The Veteran requested a Travel Board hearing in this case; however, he failed to appear for the hearing scheduled on September 17, 2009.  See October 2008 VA Form 9; August 2009 letter from the RO to the Veteran with notation indicating that the Veteran did not appear for his hearing.  The Board views the Veteran's actions as an indication that he desired to withdraw his hearing request. 

In November 2009 and February 2011, the Board remanded this issue for further development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active duty service and service incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in July 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The July 2007 letter provided this notice to the Veteran. 

The Board observes that the July 2007 letter was sent to the Veteran prior to the September 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the July 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  Moreover, it has met its heightened obligation to assist a Veteran in light of the unavailability of service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  In this regard, all relevant and available treatment records are associated with the claims folder.  

In November 2009 and February 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in November 2009 in order for the RO to afford the Veteran adequate notice as well as a new VA etiological opinion for clarification purposes.  Subsequently, the issue was again remanded in February 2011 to afford the Veteran an adequate etiological opinion that considered that a lack of evidence of in-service hearing loss does not preclude service connection for hearing loss.  Adequate notice having been provided and the requested etiological opinion having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in July 2007, with additional clarifying etiological opinions in August 2010 and March 2011.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the issue was previously remanded to obtain a new VA opinion to include an etiological opinion that took into consideration that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley Brown, 5 Vet. App. 155, 157 (1993).  In this regard, the Board finds that the VA opinions obtained in this case are collectively more than adequate, as they are predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its November 2009 and February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service treatment records contained audiological evaluations upon enlistment in June 1950 and separation in October 1952, which both revealed 15/15 on the whispered voice test.  The Board additionally acknowledges a June 1952 treatment note in which the Veteran complained of hearing loss; however, the examiner noted that an audiogram showed absolutely no loss of hearing.  The Board notes that the results of the audiogram are not of record.  As such, there is no way to determine the Veteran's exact auditory threshold while in service.  

The Veteran contends that he suffered acoustic trauma during his military service that he claims has caused bilateral hearing loss.  He specifically contends that he was exposed to loud noises caused by bombs, excessive gun fire, grenades, armored tanks, and yelling of soldiers.  See April 2010 Statement by the Veteran.  The Veteran's DD-214 notes that his most significant duty assignment was to a medium tank battalion.

The Veteran was initially afforded a VA examination in July 2007.  At the examination, the Veteran stated, as noted above that he was exposed to loud noises involved with tanks while in the military.  The Veteran noted that he was in factory work as a civilian.  The July 2007 VA examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
90
90
95
LEFT
20
30
55
65
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 94 percent in the left ear.  The diagnosis was moderate to severe mixed hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  Therefore the Board notes that the Veteran has a bilateral hearing disability according to VA regulations.  The examiner noted that service treatment records revealed no hearing tests; however the examiner noted the June 1952 service treatment record noting "audiogram shows absolutely no loss of hearing."  The examiner then noted that the Veteran said the onset was six years prior to the examination and therefore it was not likely that the Veteran's current hearing loss was related to his military service.  

As noted above, the issue was remanded for another etiological opinion that considered the Veteran's statements regarding continuity of symptomatology considering the complaint in service regarding hearing loss.  As such, another etiological opinion was provided in August 2010.  Upon review of the Veteran's entire claims folder, to include the June 1952 service treatment record, the examiner noted that while the actual audiogram results associated with that treatment record were not available for review, the June 1952 examiner's assessment was not in any way ambiguous.  The June 1952 examiner, as noted above, stated that the "audiogram shows absolutely no loss of hearing."  The August 2010 examiner then noted that while noise exposure can cause hearing loss, noise exposure does not always result in hearing loss and that hearing loss due to noise exposure occurs at the time of the exposure and because the Veteran's hearing was within normal limits near the end of his service, the Veteran's current hearing loss was not related to military service.  

The issue was again, subsequently, remanded in order for another etiological opinion to be provided that considered the ruling in Hensley that a lack of evidence of hearing loss in service does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  As such another etiological opinion was provided in March 2011. 

In the March 2011 VA opinion, the same examiner that conducted the July 2007 examination and provided the August 2010 addendum opinion once again reviewed the claims folder in its entirety including the service treatment records and the statement from the Veteran's representative noting that the Veteran had suffered from hearing loss since service that had recently increased in severity.  The examiner again cited the June 1952 service treatment report that noted that the Veteran's audiogram showed "absolutely no loss of hearing."  The examiner noted with regard to the statement in the June 1952 report that in saying "absolutely no loss of hearing" rather than saying "normal hearing" or "non-ratable as per C.F.R. § 3.385," the June 1952 examiner seemed to be stating that the Veteran's claim for hearing loss was unfounded.  With regard to the Hensley directive, the examiner noted that with only the whispered voice test being provided at both the entrance and the exit examination, determining whether a threshold shift had occurred would be impossible.  However, given the June 1952 treatment note stating that there was absolutely no hearing loss based on an audiogram, the March 2011 VA examiner noted that it would be reasonable to assume that no significant threshold shift had occurred.  The March 2011 VA examiner then noted that the causes of hearing loss were many including noise exposure, age, and medical conditions.  The examiner then cited the Institute of Medicine's Landmark Study on Military Noise Exposure that found that "there is no scientific basis for delayed onset noise-induced hearing loss, i.e., hearing normal at discharge and causally attributable to military noise exposure 20 to 30 years later."  In this regard the examiner again noted the 1952 treatment note that suggested that no hearing loss was present.  As such, with no hearing loss present, military noise exposure would not be a contributing factor to current hearing loss.  Additionally, the examiner noted that with regard to the Veteran's left ear, his current hearing loss, as evaluated in July 2007 was not inconsistent with his age and with regard to his right ear, the mixed (or conductive) hearing loss more likely indicated a medical condition of the middle or outer ear, not the sensorineural hearing loss caused by noise exposure.  Finally the examiner opined that having evaluated the accumulated evidence and in consideration of her 29 years of clinical experience and expertise, it was not likely that the Veteran's current hearing loss was related to his military service and as such the examiner's opinion had not changed.   

Based upon the evidence of record, the Board finds a bilateral hearing loss disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence also does not demonstrate that it was manifest to a degree of 10 percent within one year of service.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The record is silent with regard to post-service complaints regarding hearing loss until the Veteran's June 2007 claim.  The Board notes that the initial claim was 55 years after the Veteran's separation from active duty service.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe hearing loss during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board observes that there is no medical evidence of record confirming that the Veteran met the VA criteria for hearing loss in 1952.  As noted above, the Veteran's 1952 separation examination listed his hearing as 15/15 on the whispered voice test.  Additionally, a service treatment note dated in June 1952, just prior to separation noted that the Veteran had "absolutely no loss of hearing."  The record does not reflect nor does the Veteran claim that he received treatment or testing for hearing loss again until the July 2007 VA examination.  The Board finds that it is reasonable to expect that if the Veteran were suffering from hearing loss that was affecting his daily living, he would have sought medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, the fifty-five year silence with regard to complaints of hearing loss stands in direct contradiction to the Veteran's assertions that he has suffered from hearing loss since service.  It therefore follows that his assertion that he has suffered from hearing loss since service is not credible.

The Board further acknowledges the contentions made on the Veteran's behalf, as noted in the March 2011 informal hearing presentation, that the most recent VA examiner's opinion is inadequate because the examiner blatantly speculated as to the June 1952 examiner's ambiguous comments regarding the Veteran having absolutely no loss of hearing.  The Board notes however, that the March 2011 VA examiner's opinion was not based entirely on the lack of in-service evidence, but also on the type of hearing loss currently suffered by the Veteran.  Notwithstanding that in Hensley, the Court indicated that service connection is not precluded for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, the Board observes that there must be sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  In this regard, the Board finds that the opinion of the VA examiner as stated in the July 2007 VA examination report and subsequent addendum opinions dated August 2010 and March 2011 are the most persuasive.  As such, the Board finds that as a complete audiological examination was conducted, the Veteran's VA treatment and available service treatment records were reviewed, the examiner's opinion was based on that review, and rationale for the examiner's opinion was provided, the examination, as noted above, is more than adequate.  As such, with no medical evidence that the Veteran had any hearing loss in service and no examiner having related any current hearing loss to service the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss.

The Board observes that the Veteran has reported acoustic trauma in the military when he was exposed to loud noises associated with armored tanks.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss while in service.  However, while the Board acknowledges the Veteran's statements that he was exposed to the acoustic trauma associated with explosions and artillery fire, the Board finds that the contemporaneous evidence is of greater probative weight regarding the presence or absence of observable hearing loss in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Additionally, while acknowledging the Veteran's contentions that his hearing loss started during service, the Board nevertheless finds that the fifty-five year lapse in time between the Veteran's active service and the first medical evidence of hearing loss weighs against the Veteran's claim.  As noted above, the Board acknowledges the Veteran's statements that his hearing loss started in service, but there is no contemporaneous medical evidence to support the Veteran's claims.  Although such evidence is not required, this lack of complaint or treatment for fifty-five years following the statement further is evidence against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In consideration of all the above, the Board finds that while the Veteran does have a current diagnosis of hearing loss, according to 38 C.F.R. § 3.385, there is no indication that the Veteran was diagnosed with hearing loss in service or immediately thereafter and no probative medical evidence linking the Veteran's current diagnosis of hearing loss with his active duty service.  As such, the preponderance of the evidence is against the Veteran's claim and service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


